     Case: 3:20-cv-00120-NBB-RP Doc #: 51 Filed: 10/02/20 1 of 6 PageID #: 2006




                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                             OXFORD DIVISION

ROY WILMOTH, JR.                                                                PLAINTIFF

v.                                             CIVIL ACTION NO. 3:20-CV-120-NBB-RP

ALEX M. AZAR, II, in his official
capacity as Secretary of the U.S.
Department of Health and Human Services                                       DEFENDANT


     RESPONSE IN OPPOSITION TO MOTION FOR LEAVE TO TAKE LIMITED
                             DISCOVERY

I.     Introduction

       Alex M. Azar, II, in his official capacity as the Secretary of the United States

Department of Health and Human Services, responds in opposition to Plaintiff’s Motion

For Leave to Take Limited Discovery, as follows:

       This case arises from the denial of Plaintiff’s claims for Medicare payment for

certain months of tumor treatment field therapy using the Optune system manufactured by

Novocure. On October 15, 2019, the Medicare Appeals Council issued a decision denying

Plaintiff’s claims for Medicare payment for TTFT for dates of service of April 19, 2018

through June 19, 2018. Administrative Record at 0001-0008. The Council found that

Plaintiff was not financially liable for the charges for the denied claims. AR at 0008. The

Council’s decision stands as the final agency decision of the Secretary of HHS. The entire

Administrative Record has been filed with the court, which now has jurisdiction to conduct

judicial review of the final agency decision under the terms and criteria of the applicable

statute, 42 U.S.C. § 405(g) (incorporated by 42 U.S.C. § 1395ff(b)). As Plaintiff noted in his

motion, discovery is precluded by the Court’s Case Management Order. Docket 50 at 1;

Docket 35. Nonetheless Plaintiff seeks leave to propound interrogatories about the number
      Case: 3:20-cv-00120-NBB-RP Doc #: 51 Filed: 10/02/20 2 of 6 PageID #: 2007




of ALJ appeals filed by beneficiaries for Fiscal Years (FYs) 2018 and 2019, as well as

information about the number of ALJ appeals filed by represented Medicare beneficiaries in

FY 2018 and 2019. Docket 50-1. Plaintiff’s request is inconsistent with the nature of

judicial review in this case, and he relies on speculation about what Defendant will argue in

his brief, which has not been filed. Plaintiff’s motion should be denied.

II.    The Nature Of This Civil Action For Judicial Review

       Judicial review in this case is authorized by 42 U.S.C. § 405(g) (made applicable to

Medicare by 42 U.S.C. § 1395ff(b)). Section 405(g) states, in pertinent part, that:

       …The court shall have power to enter, upon the pleadings and transcript of
       the record, a judgment affirming, modifying, or reversing the decision of the
       [Secretary], with or without remanding the cause for a rehearing. The
       findings of the [Secretary] as to any fact, if supported by substantial
       evidence, shall be conclusive . . .

42 U.S.C. § 405(g). This provision is straightforward. Section 405(g) directs that the court’s

review is done on the basis of “the pleadings and transcript of the record.” Id. Furthermore,

§ 405(g) prescribes the powers of the reviewing court: the court may enter a judgment that

“affirm[s], modif[ies], or revers[es] the decision of the [Secretary] …”

       A Medicare case subject to § 405(g) is reviewed in the same manner as a Social

Security appeal subject to § 405(g). Estate of Morris v. Shalala, 207 F.3d 244, 245 (5th Cir.

2000). Judicial review is limited to whether the Secretary’s final decision comports with

applicable law and is supported by substantial evidence. 42 U.S.C. § 1395ff(b),

(incorporating 42 U.S.C. § 405(g)). Substantial evidence is “more than a scintilla, but less

than a preponderance.” Richardson v. Perales, 402 U.S. 389, 401 (1971). “No evidence

external to the administrative record is generally admissible in reviewing an

administrative action pursuant to 42 U.S.C. § 405(g).” Lovett v. Schweiker, 667 F.2d 1, 2

(5th Cir. 1981). In conducting its review under § 405(g), the court “may only scrutinize the

record.” Leggett v. Chater, 67 F.3d 558, 564 (5th Cir. 1995) (citations omitted).

                                           Page 2 of 6
       Case: 3:20-cv-00120-NBB-RP Doc #: 51 Filed: 10/02/20 3 of 6 PageID #: 2008




          The sole task for the court is to review the Administrative Record and the

arguments that the parties will submit in their principal briefing, and to ascertain whether

substantial evidence supports the Council’s findings and whether the Council’s

determination comported with the applicable standards for Medicare payment. 42 U.S.C. §

405(g); Estate of Morris, 207 F.3d at 245; Leggett, 67 F.3d at 564.

III.      Discovery In This Case Is Not Permitted Under 42 U.S.C. § 405(g)

          Discovery is ordinarily not available in cases for judicial review under 42 U.S.C. §

405(g). Plaintiff relies on certain decisions from the Third Circuit. The decisions cited by

Plaintiff do not support the argument that discovery is permissible or warranted in his

case. In Hummel v. Heckler, 736 F.2d 91, 93 (3rd Cir. 1984), the Third Circuit held that

discovery was allowable as to alleged bias by an assigned ALJ.1 The court in Hummel

stated:

          The Social Security Act contains no provision for pre-hearing discovery, and
          the Administrative Procedure Act does not provide for it. Thus, like most
          federal administrative proceedings, no pre-hearing discovery is normally
          available. The provision in section 405(g) authorizing orders for the taking of
          additional testimony should not, in our view, be construed as a means
          whereby the discovery provisions of the Federal Rules of Civil Procedure may
          be imported into the administrative adjudication scheme of the Act.

Id. (emphasis added). Hummel expressly prohibits Plaintiff’s attempt to apply the

discovery procedures of the Federal Rules of Civil Procedure to this § 405(g) appeal.

Plaintiff makes no allegation that the ALJ that heard his appeal was biased. Similarly, in

NVE v. Dep’t of Health & Human Servs., 436 F.3d 182, 185 (3rd Cir. 2006), the Third Circuit

recognized that there is “a strong presumption against discovery into administrative


1 Similarly, in cases brought under the Administrative Procedure Act “a court may permit discovery .
. . only in two limited circumstances: (1) when there is a ‘strong showing of bad faith or improper
behavior,’ or (2) when discovery provides ‘the only possibility for effective judicial review and when
there have been no contemporaneous administrative findings.’” Cmty. for Creative Non–
Violence v. Lujan, 908 F.2d 992, 997 (D.C.C. 1990) (citing Citizens to Preserve Overton Park v.
Volpe, 401 U.S. 402, 420 (1971)). Neither instance applies here.

                                             Page 3 of 6
     Case: 3:20-cv-00120-NBB-RP Doc #: 51 Filed: 10/02/20 4 of 6 PageID #: 2009




proceedings born out of the objective of preserving the integrity and independence of the

administrative process.” 436 F.3d at 195. The “only” exception to this rule is “in cases

involving alleged bias on the part of an agency.” Id.

       The additional cases cited by Plaintiff are likewise inapposite. Plaintiff’s reliance on

Keuhner v. Heckler, 778 F.2d 152 (3rd Cir. 1985) and Jones v. Bowen, 121 F.R.D. 344, 348

(N.D.Ill. 1988) is based on vague references to discovery taking place in a class action

lawsuit. Dixon v. Bowen, 126 F.R.D. 483 (S.D.N.Y.) involved discovery on secret policies of

the agency defendant. Neither of these limited circumstances applies here. This is not a

class action complaint, and Plaintiff has not alleged that a secret policy was at play.

       The Fifth Circuit has long recognized the court’s narrow scope of review in cases

brought under 42 U.S.C. § 405(g). “The limited role of this Court in reviewing the district

court decision is to determine whether there is substantial evidence in the entire record to

support the fact findings or decision of the Secretary, as trier of fact, and not to reweigh the

evidence, or try the issues de novo, or substitute the judgment of the Court for that of the

Secretary.” Lovett, 667 F.2d at 3 (5th Cir. 1981) (citing Perez v. Schweiker, 653 F.2d 997,

999 (5th Cir. 1981)); Rodriguez v. Schweiker, 640 F.2d 682, 685 (5th Cir. 1981). Plaintiff’s

attempt to expand the limited judicial review provision of § 405(g) to include discovery

should be denied.

       Furthermore, the court in Hummel held that limited discovery on ALJ bias was only

“available to the section 405(g) plaintiff so that she can attempt to convince the district

court that a remand to the Secretary for the taking of new evidence is appropriate.”

Hummel, 736 F.2d at 95; Fla. Power & Light Co. v. Lorion, 470 U.S. 729, 744, (1985) (“[I]f

the reviewing court simply cannot evaluate the challenged agency action on the basis of the

record before it, the proper course, except in rare circumstances, is to remand to the agency

for additional investigation or explanation”). Here, Plaintiff has not requested a remand.

                                           Page 4 of 6
    Case: 3:20-cv-00120-NBB-RP Doc #: 51 Filed: 10/02/20 5 of 6 PageID #: 2010




       In addition, the evidence Plaintiff seeks through discovery is not relevant or

probative. Plaintiff’s request is based purely on speculation about what the Secretary may

assert based on the Secretary’s filings in other cases. Docket 50 at 3-4. Moreover, the data

on the numbers of Medicare ALJ appeals are publicly-available. U.S. Gov’t Accountability

Office Report at 1, 12 (May 2016), https://www.gao.gov/assets/680/677034.pdf (last visited

April 17, 2020); 82 Fed. Reg. 4974, 4976 (Jan. 17, 2017) (there were 650,000 pending ALJ

appeals as of September 2016). In fact, Plaintiff cites to publicly available information in

his motion. Docket 50 at 4, fn. 1. Although Plaintiff seeks data at a higher level of

granularity, that level of specificity is not required for the court to decide whether

collateral estoppel lies against the Secretary. There are thousands of ALJ appeals filed

each year, which is sufficient to show constraints that “peculiarly affect the government” as

opposed to private litigants. United States v Mendoza, 464 U.S. 154, 162-63 (1984)). In

addition, the volume of ALJ appeals is but one of several reasons why collateral estoppel

should not apply against the Secretary in Medicare claim appeals. Because the highly-

specific data that Plaintiff seeks are not material to the issue before this court, Plaintiff’s

motion should be denied.

       Finally, the Secretary’s motion to dismiss for lack of standing has been fully-briefed

 and is pending a ruling. Defendant should not have to bear the time and expense of

 discovery before the court has had the opportunity to determine whether Plaintiff has

 met his burden to establish standing. Steel Co. v. Citizens for a Better Env’t, 523 U.S. 83,

 94 (1998) (“Without jurisdiction the court cannot proceed at all in any cause.”) (quoting Ex

 parte McCardle, 7 Wall. 506, 514 (1868)).

       For that reason, even if Plaintiff were allowed to propound interrogatories before

briefing is complete, the Secretary would request that any further briefing and the



                                            Page 5 of 6
      Case: 3:20-cv-00120-NBB-RP Doc #: 51 Filed: 10/02/20 6 of 6 PageID #: 2011




Secretary’s time to respond to Plaintiff’s interrogatories be stayed until the court has ruled

upon the Secretary’s motion to dismiss the case.

IV.    Conclusion

       For the foregoing reasons, Plaintiff’s Motion should be denied.



                                                   William C. Lamar
                                                   United States Attorney

                                            By:    Stuart S. Davis (MSB #103224)
                                                   Assistant United States Attorney
                                                   Northern District of Mississippi
                                                   900 Jefferson Avenue
                                                   Oxford, MS 38655
                                                   t: 662.234.3351
                                                   f: 662.234.3318
                                                   e: stuart.davis@usdoj.gov




                                          Page 6 of 6
